UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-QSB /A (Mark One)  QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007  Transition report under Section 13 or 15(d) of the Exchange Act. For the transition period from to Commission file number 000-31380 ATLAS MINING COMPANY (Exact name of registrant as specified in its charter) Idaho 82-0096527 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Greene St – Ste 101, New York, NY 10012 (Address of principal executive offices) (Zip Code) (208) 556-1181 Issuer's telephone number, including area code Former name former address and formal fiscal year, if changed since last report:N/A Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X The number of shares outstanding of each of the issuer's classes of common equity as of May 14, 2007 was as follows: 53,086,043 shares of Common Stock. Transitional Small Business Disclosure Format: YES NO X ATLAS MINING COMPANY AND SUBSIDIARIES FIRST QUARTER 2-QSB /A TABLE OF CONTENTS PARTI. - FINANCIAL INFORMATION Page(s) Item 1. Consolidated Financial Statements Consolidated Balance Sheets (Unaudited) March 31, 2007 and December 31, 2006 4 - 5 Consolidated Statements of Operations and Comprehensive Loss (Unaudited) For the Three Months Ended March 31, 2007 and 2006 6 - 7 Consolidated Statements of Cash Flows (Unaudited) For the Three Months EndedMarch 31, 2007 and 2006 8 - 9 Notes to the Consolidated Financial Statements (Unaudited) 10 - 45 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 46 – 53 Item 3. Controls and Procedures 54 PARTII. - OTHER INFORMATION Item 1. Legal Proceedings 55 – 56 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 57 Item 3. Defaults Upon Senior Securities 57 Item 4. Submission of Matters to a Vote of Security Holders 57 Item 5. Other Information 57 Item 6. Exhibits 58 PREFATORY NOTE This Quarterly Report on Form 10-QSB for the quarter ended March 31, 2007 was originally filed on May 15, 2007.On January 11, 2008, a Special Committee of the Board of Directors was appointed to review and investigate the conduct of our prior management and any issues arising therefrom.The Special Committee has reported its findings to the staff of the Securities and Exchange Commission (“SEC”) in July 2008 and issued a press release summarizing its findings in August 2008.The Special Committee concluded that it was necessary to restate the financial statements, and to file amended Quarterly Reports of Form 10-QSB for the fiscal quarters ended March 31 and June 30, 2007. This report includes financial information for the quarters ended March 31, 2007 and 2006.That financial information has been restated. This report includes financial information as of December 31, 2006.That financial information has been restated.The restatements at December 31, 2006, March 31, 2007 and June 30, 2007 relate to the matters set forth in Note 3 to the financial statements. Generally speaking the narrative portions of this 10-QSB speak as of March 31, 2007, unless otherwise noted.It ought be noted that: · The only revenues from operations during 2006 and 2007 were generated by the Company’s Contract Mining operations.Those operations were discontinued and shut down permanently on December 31, 2008 and will not be restarted; · Operations at the Dragon Mine were suspended in October 2007 and remained suspended throughout 2008; and · The following persons are no longer with the Company: i. all of the persons who were directors as of March 31, 2007; ii. all of the other persons who were directors at times prior thereto who are referred to in the narrative portions of this report, iii. the persons (there were two) who served as president and CEO of the Company at any time during 2007; and iv. the person who was president and CEO of Nano Clay & Technologies, Inc., our subsidiary, during 2007. Because the disclosure in this report makes certain statements as to conditions and beliefs of, and information available to, the Company and management during the period covered by this report and because the management during 2007 has been replaced, it has been necessary for us to make certain assumptions as to what were the Company’s or the Board of Directors’ conditions, beliefs, and information as of March 31, 2007 and prior thereto. PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements ATLAS MINING COMPANY AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) March 31, December 31, Restated Restated Current Assets Cash and cash equivalents $ $ Accounts receivable 876,355 Accounts receivable – related party - 0 - 11,139 Investments – available for sale Advances - 0 - Mining supplies - 0 - Deposits and prepaids 174,464 169,623 Total Current Assets 3, 221,821 1, 280,631 Property and Equipment Land and tunnels 1, 076,299 1, 076,299 Land improvements Buildings Mining equipment Milling equipment Laboratory equipment Office furniture and equipment Vehicles Less:Accumulated depreciation ) ) Total Property and Equipment 3, 271,288 2, 828,820 TOTAL ASSETS $
